ORDER

PER CURIAM.
Brian Warren (“Movant”) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion after an evidentiary hearing. In his sole point on appeal, Movant contends that the motion court clearly erred in denying his motion because his trial counsel was ineffective in failing to object to the first degree murder verdict directors, and his appellate counsel was ineffective for failing to challenge the verdict directors on appeal.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).